DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 3, line 9, “the liquid crystal layer is has” should read “the liquid crystal layer has”.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: line 2, “the liquid crystal layer is has” should read “the liquid crystal layer has”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al, CN Pub. No. 107394318A (hereinafter Jun).
Regarding claim 1, Jun discloses a reconfigurable antenna, comprising:
a first substrate and a second substrate opposite to each other (Fig. 1, 3, page 3, Embodiment, para 1: upper and lower substrate 1 and 7 opposite to each other);
a liquid crystal layer between the first substrate and the second substrate (Fig. 1, 3, page 3, Embodiment, para 1: liquid crystal layer 4 is injected between the gap of upper and lower substrate 1 and 7);
a first metal layer between the first substrate and the liquid crystal layer, wherein the first metal layer serves as a radiation patch layer of the reconfigurable antenna (Fig. 1, page 3, Embodiment, para 1: the metal micro-strip patch electrode 2 between the upper substrate 1 and the liquid crystal 4); and
a second metal layer between the second substrate and the liquid crystal layer, wherein the second metal layer serves as a ground layer of the reconfigurable antenna (Fig. 1, page 3, Embodiment, para 1: the metal grounding electrode 6 is between the lower substrate 7 and the liquid crystal layer 4);
wherein the first metal layer and the second metal layer are configured to provide an electric field to the liquid crystal layer, so as to rotate orientation vectors of liquid crystal molecules of the liquid crystal layer (Page 3, para 1: line 8-9: bias voltage is applied on upper and lower metal layers forms biased electrical, and the orientation of liquid crystal molecule in changed).
Regarding claim 5, Jun further discloses the reconfigurable antenna comprising a microstrip transmission line, wherein one end of the microstrip transmission line is connected to the first metal layer (Fig. 2: bias voltage loaded line 2-2 is connected to the microstrip patch electrode 2).
Regarding claim 20, Jun discloses a method for manufacturing a reconfigurable antenna, comprising:
forming a first metal layer on a first substrate (Fig. 1 & 3: the first metal layer 2 is formed on the upper substrate 1);
forming a second metal layer on a second substrate (Fig. 1 & 3: the second metal layer 6 is formed on the lower substrate 7);
aligning the first substrate on which the first metal layer is formed and the second substrate on which the second metal layer is formed with each other and assembling the first substrate and the second substrate into a cell (Fig. 1 and 3: the upper and lower substrates are aligned and formed a cell), and forming a liquid crystal layer between the first substrate and the second substrate (Fig, 3: liquid crystal layer 4 is between substrate 1 and 7);
wherein the first metal layer is located between the first substrate and the liquid crystal layer (Fig. 3: first metal layer 2 is between substrate 1 and liquid crystal layer 4), the second metal layer is located between the second substrate and the liquid crystal layer (Fig. 3: second metal layer 6 is between substrate 7 and liquid crystal layer 4), the first metal layer serves as a radiation patch layer of the reconfigurable antenna, and the second metal layer serves as a ground layer of the reconfigurable antenna (Embodiment, para 1: the metal micro-strip patch electrode 2 and metal grounding layer 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jun as applied to claim 1 above, and further in view of Fujimori et al, US Patent No. 6133972A (hereinafter Fujimori).
Regarding claim 2, Jun does not disclose the reconfigurable antenna further comprising a support structure, wherein the support structure is between the first substrate and the second substrate, an orthogonal projection of the liquid crystal layer on the first substrate and an orthogonal projection of the first metal layer on the first substrate are both within an area defined by an orthogonal projection of the support structure on the first substrate.
	Fujimori discloses the reconfigurable antenna further comprising a support structure, wherein the support structure is between the first substrate and the second substrate (Fig. 1, col. 4, line 36-44: sealing resin 8 and polymer walls 7 between substrates 1a and 1b), an orthogonal projection of the liquid crystal layer on the first substrate and an orthogonal projection of the first metal layer on the first substrate are both within an area defined by an orthogonal projection of the support structure on the first substrate (Fig. 1: the orthogonal projection of the liquid crystal 4 on the first substrate 1a and the orthogonal projection of the first metal layer 2a on the first substrate 1a are both inside the area defined by the orthogonal projections of sealing resins 8 on the first substrate 1a).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the support structure as taught in Fujimori to the configurable antenna as taught in Jun for the purpose of preventing the liquid crystal from leaking (Fujimori, col.4, line 41-44). 
Regarding claim 3, Jun does not disclose the orthogonal projection of the support structure on the first substrate defines a plurality of areas, which are not in communication with each other.
Fujimori discloses the orthogonal projection of the support structure on the first substrate defines a plurality of areas, which are not in communication with each other (Fig. 1 & fig. 4: polymer wall 7 and sealing resin 8 defines plurality of liquid crystal regions 4 and they are not in communication with each other).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the support structure having non-communicating areas as taught in Fujimori to the antenna as taught in Jun for the purpose of creating different liquid crystal region operating independently and maintaining even distribution of liquid crystal molecules in all regions.
Regarding claim 13, Jun does not disclose the plurality of areas have a same shape of a rectangle, and are arranged in a preset direction.
Fujimori discloses the plurality of areas have a same shape of a rectangle, and are arranged in a preset direction (Fig. 1 & fig. 4: liquid crystal regions 4 have a same rectangular shape and arranged in a direction).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include areas with same rectangular shape as taught in Fujimori for the purpose of having uniformity performance due to the symmetrical arrangement of liquid crystal cells. 
Regarding claim 14, Jun does not disclose the plurality of areas have a same shape of a rectangle, and are arranged in an array comprising a plurality of rows and a plurality of columns.
	Fujimori discloses the plurality of areas have a same shape of a rectangle, and are arranged in an array comprising a plurality of rows and a plurality of columns (fig. 4: liquid crystal regions 4 have same rectangular shape and are arranged in plurality of rows and columns).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the array of liquid crystal areas as taught by Fujimori to the antenna as taught by Jun for the purpose of having uniformity performance due to the symmetrical arrangement of liquid crystal cells.

Claims 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jun and Fujimori as applied to claim 2 above, and further in view of Tomita et al, US Pub. No. 20060198629 (hereinafter Tomita).
Regarding claim 4, Jun and Fujimori do not disclose the orthogonal projection of the support structure on the first substrate defines a plurality of areas, at least adjacent two of which are in communication with each other.
	Tomita discloses the orthogonal projection of the support structure on the first substrate defines a plurality of areas, at least adjacent two of which are in communication with each other.
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the support structure with communicating areas as taught in Tomita to the antenna as taught in Jun and Fujimori for the purpose of allowing the redistribution of liquid crystal molecules in case of distortion.
Regarding claim 15, Jun and Fujimori do not disclose the plurality of areas have a same shape of a rectangle, and are arranged in a preset direction.
	Tomita discloses the plurality of areas have a same shape of a rectangle, and are arranged in a preset direction (Fig. 11: wall member 3 defines plurality of rectangle areas and are arranged in a preset direction).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the liquid crystal areas having same rectangular shape and communicating to each other as taught in Tomita to the antenna as taught by Jun and Fujimori for the purpose of having uniformity performance due to the symmetrical arrangement of liquid crystal cells.
Regarding claim 16, Jun and Fujimori do not disclose the plurality of areas have a same shape of a rectangle, and are arranged in an array comprising a plurality of rows and a plurality of columns.
	Tomita discloses the plurality of areas have a same shape of a rectangle, and are arranged in an array comprising a plurality of rows and a plurality of columns (Fig. 11: wall member 3 defines plurality of rectangle areas and are arranged in array of plurality of rows and columns).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the array of liquid crystal areas as taught by Fujimori to the antenna as taught by Jun for the purpose of having uniformity performance due to the symmetrical arrangement of liquid crystal cells.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jun as applied to claim 1 above, and further in view of Song, US Pub. No. 2022/0113570 A1.
Regarding claim 6, Jun does not disclose the reconfigurable antenna further comprising a first barrier layer and a second barrier layer, wherein the first barrier layer is between the first substrate and the first metal layer, and the second barrier layer is between the second substrate and the second metal layer.
Song discloses the reconfigurable antenna further comprising a first barrier layer and a second barrier layer (Fig. 1: the first and second reflection coating layer 130 and 230), wherein the first barrier layer is between the first substrate and the first metal layer, and the second barrier layer is between the second substrate and the second metal layer (Fig. 1: reflection coating layer 130 is between the substrate 110 and the metal electrode 140, the second reflection coating layer 230 is between the substrate 210 and the electrode 240).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the barrier layers as taught in Song to the antenna as taught in Jun for the purpose of preventing moisture, air or impurities entering the antenna assembly.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jun as applied to claim 1 above, and further in view of Xie, CN Pub. No. 111525264B.
Regarding claim 7, Jun does not disclose each of the first substrate and the second substrate is a flexible substrate.
Xie discloses each of the first substrate and the second substrate is a flexible substrate (Page 7, para 7, line 4-5: first substrate 10 and second substrate 30 can be provided with flexible substrate).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the flexible substrate as taught in Xie to the antenna as taught in Jun for the purpose of avoiding damage in case of bending.
Regarding claim 12, Jun do not disclose each of the first substrate and the second substrate comprises a flexible organic material, which comprises polyimide, polycarbonate, polyacrylate, polyetherimide, polyethersulfone, polyethylene terephthalate, or polyethylene naphthalate.
Xie discloses each of the first substrate and the second substrate comprises a flexible organic material, which comprises polyimide, polycarbonate, polyacrylate, polyetherimide, polyethersulfone, polyethylene terephthalate, or polyethylene naphthalate (Page 7, para 7, line 4-6: first substrate 10 and second substrate 30 can be formed with flexible material, such as polyimide, polycarbonate).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the flexible substrate as taught in Xie to the antenna as taught in Jun for the purpose of avoiding damage in case of bending.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jun as applied to claim 1 above, in view of Xie, CN Pub. No. 111525264B, and further in view of Chisca et al, NPL “Dielectric And Conduction Properties Of Polyimide Films” (hereinafter Chisca).
Regarding claim 8, although Jun does not disclose each of the first substrate and the second substrate has a thickness of 90 µm to 110 µm, 45 µm to 55 µm, or 18 µm to 22 µm, Jun discloses the thickness of upper substrate and the thickness of the lower substrate (see Page 3, Embodiment, para 2, line 3: thickness of upper substrate 1 and lower substrate 7 is 1mm).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the thickness of the substrate as taught in Jun, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need of current technology to make the components as thin as possible.
Jun is silent about the dielectric constant and tangent of a dielectric loss angle of the substrate.
Xie discloses the dielectric constant and tangent of a dielectric loss angle of the substrate (Page 7, para 7, line 4-6: substrate could be made of polyimide and dielectric constant of polyimide is 2.78-348 and tangent loss of polyimide is 0.01-0.03 at 1Hz at room temperature, see section 3.1, page 253, 254 of Chisca as a teaching reference).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the dielectric constant and tangent loss of the substrate as taught in Xie and Chisca, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need of changing the antenna characteristic because the dielectric constant and the tangent loss will affect the energy of the signal propagating through the substrate.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jun as applied to claim 1 above.
Regarding claim 9, although Jun does not disclose a thickness of each of the first metal layer and the second metal layer is 1.26 µm to 1.54 µm, 0.9 µm to 1.1 µm, 1.08 µm to 1.32 µm, or 7.2 µm to 8.8 µm, Jun discloses the thickness of the metal layers (Page 3, Embodiment, para 2, line 1-2: the thickness of the metal layers is 0.5µm).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the thickness of the metal layers as taught in Jun, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to change the antenna characteristics because changing the dimension and the shape of the antenna will change the radiation directions and properties.
Regarding claim 11, Jun further discloses the radiation patch layer has a shape of a rectangular (Fig. 2, Page 3, Embodiment, para 2: microstrip patch layer 2 has rectangular shape).
Although Jun does not disclose the radiation patch layer has a length of 23 mm to 28.2 mm, and a width of 14 mm to 18 mm and the microstrip transmission line has a linewidth of 0.39 mm to 0.46 mm or 0.43 mm to 0.53 mm, Jun discloses the radiation patch layer has a length and a width and the microstrip transmission line has a width (Fig. 2, Page 3, Embodiment, para 2: microstrip patch layer 2 has rectangular shape with length and width is 420 µm and microstrip 2-2 width is 5 µm).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the dimension of the radiation patch layer and the width of the microstrip transmission line as taught in Jun, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to change the antenna characteristics because changing the dimension and the shape of the antenna will change the radiation directions and properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jun as applied to claim 1 above, and further in view of Yaghmaee et al, NPL “Electrically Tuned Microwave Devices Using Liquid Crystal Technology” (hereinafter Yaghmaee).
Regarding claim 10, although Jun does not disclose the liquid crystal layer has a thickness of 90 µm to 110 µm or 180 µm to 220 µm, Jun discloses the liquid crystal layer has a thickness (Page 3, Embodiment, para 2, line 2-3: the liquid crystal layer 4 has a thickness of 45 µm).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the thickness of the liquid crystal layer as taught in Jun, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to change the antenna characteristics because changing the dimension and the shape of the antenna will change the radiation directions and properties.
Jun does not disclose the liquid crystal has a vertical-state dielectric constant of 2.3 to 2.5, and a tangent of a vertical-state dielectric loss angle of 0.01 to 0.1; and the liquid crystal layer has a horizontal-state dielectric constant of 2.9 to 3.1, and a tangent of a horizontal-state dielectric loss angle of 0.001 to 0.1
However, Jun discloses the liquid crystal is made of GT3-23001 (Page 3, Embodiment, para 3, line 1-2) and Yaghmaee discloses vertical dielectric constant of GT3-23001 is 3.28-3.3, vertical tangent loss is 0.0038-0.004, horizontal dielectric constant is 2.46-2.5 and horizontal tangent loss is 0.0143 (table 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the dielectric loss and tangent loss of the liquid crystal as taught in Jun and Yaghmaee, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to change the antenna characteristics because changing the dielectric properties of the liquid crystal will change the radiation directions and properties.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Song as applied to claim 6 above, and further in view of Iwaki et al, EP Pub. No. 0402944A2 (hereinafter Iwaki).
Regarding claim 17,  Jun and Song do not disclose each of the first barrier layer and the second barrier layer comprises an inorganic material.
Song discloses the first barrier layer and the second barrier layer are reflection coating layer, i.e. dielectric mirror (para [0064], line 7-8) and Iwaki teaches the material formed the dielectric mirror is an inorganic material (Col. 12, line 7-10: silicon layer and silicon dioxide layer are deposited to form the dielectric mirror layer 106, and silicon dioxide is known to be an inorganic material, see NPL “Silicon dioxide - CreationWiki, the encyclopedia of creation science”, page 2, para 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the inorganic material as taught in Iwaki to the barrier layer of the antenna as taught in Jun and Song for the purpose of preventing moisture, air or impurities entering the antenna assembly.
Regarding claim 18, Jun and Song do not disclose each of the first barrier layer and the second barrier layer comprises a single layer of SiO2, or a double layer comprising a single layer of SiO2 and a single layer of a-Si.
Song discloses the first barrier layer and the second barrier layer are reflection coating layer, i.e. dielectric mirror (para [0064], line 7-8) and Iwaki teaches each of the first barrier layer and the second barrier layer comprises a single layer of SiO2, or a double layer comprising a single layer of SiO2 and a single layer of a-Si (Col. 12, line 7-10: silicon layer and silicon dioxide layer are deposited to form the dielectric mirror layer 106).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the SiO2 layer as taught in Iwaki to the antenna as taught in Jun and Song for the purpose of preventing the heat affect to the antenna performance due to its thermal stability.
Regarding claim 19, Jun and Song do not disclose the single layer of SiO2 has a thickness between 2,000 Å and 6,000 Å, and the single layer of a-Si has a thickness of 15 Å.
Iwaki discloses the single layer of SiO2 has a thickness between 2,000 Å and 6,000 Å, and the single layer of a-Si has a thickness of 15 Å (col. 12, line 19-22).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the thickness of the SiO2 layer as taught in Iwaki, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to prevent moisture, air or impurities entering the antenna assembly.

Citation of Pertinent Art
Suzuki et al, US Pub. No. 2021/0408681 A1 – reconfigurable antenna with radiation patch and liquid crystal layer
Fujimori, US Patent No. 5,771,084 – support structure defining plurality of areas not communicating to each other
Yamada, US Patent No. 6,052,161A - support structure defining plurality of areas not communicating to each other
Beard, US Patent 3,824,002 – liquid crystal light valve using SiO2 as insulating film

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845